1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

2
                                                                    Dec 10, 2018
3                           UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK


                           EASTERN DISTRICT OF WASHINGTON
4
     BRYAN MCLAUGHLIN, an                          No. 2:18-CV-00316-SMJ
5    individual,
                                                   ORDER ADOPTING STIPULATED
6                              Plaintiff,          PROTECTIVE ORDER

7                 v.

8    FIRST NATIONAL INSURANCE
     COMPANY OF AMERICA, a foreign
9    insurance company doing business as
     Safeco Insurance Company,
10
                               Defendant.
11

12         IT IS HEREBY ORDERED: The parties’ joint request for a Stipulated

13   Protective Order, ECF No. 9 at 6, is GRANTED. Pursuant to Federal Rule of Civil

14   Procedure 26(c) and the parties’ stipulation, the parties’ proposed Stipulated

15   Protective   Order,    ECF    No.      9-1,   is   APPROVED,      ADOPTED,                  and

16   INCORPORATED in this Order by reference.

17   //

18   //

19   //

20   //




     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 10th day of December 2018.

4
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
